968 So. 2d 626 (2007)
Carl Wayne LAUDERDALE, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 2D06-1194.
District Court of Appeal of Florida, Second District.
October 24, 2007.
James Marion Moorman, Public Defender, and Dan Hallenberg, Special Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Dale E. Tarpley, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
Carl Wayne Lauderdale, Jr., appeals his judgments and sentences for two counts of sexual battery. He was convicted of sexually battering his wife at knifepoint. We affirm the convictions without further discussion. Although we also affirm the two concurrent life sentences imposed for these crimes, we must vacate amendments made by the trial court at a time when it lacked jurisdiction to make these particular changes.
After the notice of appeal was filed and while this appeal was pending, the trial *627 court amended the sentencing documents by adding a dangerous sexual felony offender designation. It also added to the sentences a twenty-five-year mandatory minimum term that was discussed at the sentencing hearing but was not actually orally announced by the trial court. Lauderdale argues, and the State concedes, that the trial court lacked jurisdiction to make these amendments. See Shepherd v. State, 912 So. 2d 1250, 1252 (Fla. 2d DCA 2005) (vacating sexual predator designation imposed, in lieu of sexual offender designation originally imposed, after defendant filed notice of appeal). Accordingly, we vacate these amendments and remand for the entry of corrected sentences. Our ruling is without prejudice for the State to seek reimposition of the dangerous sexual felony offender designation and mandatory minimum sentences, but we express no opinion at this time as to whether the trial court will have the authority to reimpose the designation and mandatory minimum sentences.
Affirmed in part, vacated in part, and remanded.
ALTENBERND, SALCINES, and WALLACE, JJ., Concur.